Title: To Alexander Hamilton from William Ellery, 25 October 1791
From: Ellery, William
To: Hamilton, Alexander


[Newport, Rhode Island] October 25, 1791. “Yesterday the Brig: Seven Brothers was condemned, no person appearing to claim her, and defend against the Libell. The person referred to in my letter of the 10th. of this month, who was a seaman on board the Sloop Betsy when the breach of the Revenue laws was made for which she was forfeited, and for whom a summons was issued, appeared before the District Judge and made his deposition, by which he appeared to be utterly ignorant of every thing that took place after the arrival of said Sloop in this District prior to her being entered. I shall summons the man who was mate of the vessel at the time mentioned, and if he should be as ignorant as the person referred to, the success of the cause against Cotrell must principally depend on the testimony of a person who swore in the case of the Sloop Betsy and will swear again in this prosecution that he knew Cotrell’s voice and that he heard him tell the hands who were unlading the vessel in the night not to speak so loud.…”
